Title: From Abigail Smith Adams to Harriet Welsh, 22 March 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy March 22 1816
				
				I received a few lines from you to night by mrs Adams; and rejoice in the returning health of your family. as you requested I wrote to you by wednesday post, & inclosed you J A Smiths Letter, and Several others, which I thought you would like to read,—but I find you had not got the Letter when you wrote—William wrote to me, that on the 17 March, (St Patricks day a dear pady) mrs Smith got to Bed with a son—and Caroline & her Family came to N York in the Steam Boat the Evening before, So you must direct to her there—I have a Letter to day from mrs Adams 23 Jan’ry. Send it you on Saturday—Tobe Tim’l is in Town & mrs Dexter by whom I send you this and the Books—My Letters I will send on Saturday by mr Adams to go to Liverpool. I have two ready, & hope to get three more finished. I write as I can hold out. I shall deliver your message to Susan. She may understand it. I do not, tho like a true New Englander—I can Guess—! She is at the reading party, and has not yet returnd—I can say, that I think myself, I am getting better & gaining Strength. when you can come & see us, it will do me good—and give pleasure to, all but to none more than Your Friend
				
					A Adams
				
				
					Love to your Mother & Sister
				
			